Atkinson, J.
1. The original petition was a suit for recovery of the value of services rendered by physicians under a contract of employment, where the amount to be paid ivas not stipulated. The amendment offered to the petition was not open to the criticism that it set out a new cause of action, or that it introduced new parties, and the judge properly overruled the motion to strike it.
2. The plaintiffs alleged their services as surgeons to be of certain value, and introduced opinion evidence in siipport of the allegation. The defendant pleaded that the services were unskillfully rendered, and that the plaintiffs were not entitled to recover on account of it, and introduced evidence touching the treatment given and' its result upon the patient. Reid, that it was error to direct a verdict in favor of the plaintiffs for the amount claimed by them, but the issues raised by the pleadings and evidence should have been submitted to the jury. In this connection see Martin v. Martin, 135 Ga. 162 (68 S. E. 1095), and citations; Sanders v. Allen, 135 Ga. 173 (68 S. E. 1102).

Judgment reversed.


All the Justices concur.

W. B. Lealeen, for plaintiff in error. A. L. Alexander, contra.